HOFFMAN, Presiding Judge.
Sammy Lee Jones was charged and convicted of burglary, a class C felony. In this appeal, Jones challenges the trial court’s choice of final instructions given to the jury.
Jones argues that the trial court erred in refusing to give two of his tendered instructions. In effect, Jones’ tendered instructions would have instructed the jury that it could have found Jones guilty of criminal trespass.
In Estep v. State (1979), Ind., 394 N.E.2d 111, the Indiana Supreme Court stated that “ ‘to be necessarily included in the greater offense, the lesser offense must be such that it is impossible to commit the greater *16without having first committed the lesser.’ ” Id. at 113 citing Watford v. State (1957), 237 Ind. 10, at 15, 143 N.E.2d 405, at 407. Applying this standard to the present case it becomes apparent that the trial court did not err in refusing Jones’ tendered instructions.
Jones’ tendered instruction defined trespass as follows:
“A person who . .. knowingly or intentionally interferes with the possession or use of the property of another person without his consent ... commits criminal trespass, a Class A misdemeanor.”
Jones was charged with burglary. Specifically, the amended information charged that:
“On or about the 3rd day of December, 1977, in St. Joseph County, State of Indiana, one SAMMY LEE JONES did break and enter the building or structure of Stewart Insurance Agency, Inc., 116 West Park Lane, South Bend, Indiana, with intent to commit a felony therein, to-wit: Theft, by obtaining and exerting unauthorized control over the property of Stewart Insurance Agency, Inc., with intent to deprive Stewart Insurance Agency, Inc., of the value and use thereof. “All of which is contrary to the form of the statute in such cases made and provided, to-wit: Indiana Code 35 — 43-2-1 and against the peace and dignity of the State of Indiana.” (Emphasis added.)
A burglary is committed when a break and entry is effected with the intent to commit a felony. The intended felony need not be actually committed. If Jones had been charged with actually interfering with the possession of the property of another, then the instruction on trespass may have been proper. Jones was charged however with intending to interfere with the possession of the property of another. It was not necessary to commit the criminal trespass in order to commit the burglary. In this case criminal trespass is not a lesser included offense of burglary. See, Estep v. State, supra.
Jones next contends that the trial court erred in giving State’s tendered Instruction No. 6. The instruction read:
“You are instructed that you may consider evidence of flight of the.accused, if any, or [sic] showing consciousness of guilt, along with all the other evidence in the case.”
Jones urges that flight was impossible because the building was surrounded by armed police officers.
The testimony of a police officer who was inside the building indicates that after he had ordered one of the suspects to halt, Jones ran past that subject, leaped over a desk and ran toward the rear of the building. This is ample evidence for the jury to conclude that Jones was attempting to evade the officer. The instruction regarding flight was properly given.
For the above reasons the judgment of the trial court is affirmed.
Affirmed.
STATON, J., concurs with opinion.
GARRARD, J., concurs with opinion and concurs in Judge STATON’S concurring opinion.